118 Ga. App. 694 (1968)
165 S.E.2d 317
DIPLOMAT RESTAURANT, INC.
v.
TOWNSEND et al.
43956.
Court of Appeals of Georgia.
Submitted September 6, 1968.
Decided November 21, 1968.
Smith, Cohen, Ringel, Kohler, Martin & Lowe, Scott Charlton, for appellant.
Bullock, Yancey & Mitchell, Harris Bullock, for appellees.
BELL, Presiding Judge.
Dr. Robert Townsend, Dianne Townsend and Sherry Fitts brought this suit against Diplomat Restaurant, Inc., to recover the value of personal property stolen while plaintiffs were guests in defendant's restaurant. The property was taken from an automobile which one plaintiff had delivered to defendant's employee to be parked in *695 facilities operated by defendant. Defendant contends on appeal that the judgment for each plaintiff was excessive because its liability to each was limited to $100 by Code § 52-111. Held:
The pertinent portions of Code § 52-111 (Ga. L. 1922, p. 52) are: "The liability of the innkeeper for loss of or injury to personal property placed by any guest under his care . . . shall not exceed the sum of $100: Provided . . . that the innkeeper shall post a copy of this section printed in distinct type on the inside of the door of the guest's room." We think it is clear from the quoted proviso that the Act of 1922 was intended to apply only to houses of public entertainment furnishing lodging to a guest. See Walpert v. Bohan, 126 Ga. 532, 534 (55 S.E. 181). Obviously, as defendant merely operated a restaurant and a bar for serving liquors, it could not introduce evidence of the notice required by Code § 52-111. This Code section was not effective to limit defendant's liability.
Judgment affirmed. Hall and Quillian, JJ., concur.